Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000592
                                                       02-FEB-2018
                                                       08:05 AM



                            SCWC-16-0000592

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                         CARLOTTA A. CISNEROS,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-16-0000592; 1DTA-16-00585)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Carlotta A. Cisneros’s

application for writ of certiorari, filed on December 19, 2017,

is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 2, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson